—Judgment, Supreme Court, New York County (Howard Bell, J.), rendered June 18, 1991, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
When the defendant used one police document on cross-examination to suggest that an attempted robbery had not been contemporaneously reported, the trial court properly received, on redirect, an additional report referring to the robbery attempt. Where, as here, a defendant opens the door by using only part of certain material, the unused portion may be used to refute the inference raised by the defendant’s partial use (see, People v Desterdick, 173 AD2d 312, lv denied 78 NY2d 965).
We have considered defendant’s remaining contention and find it meritless. Concur—Rosenberger, J. P., Ellerin, Ross and Asch, JJ.